251 S.W.3d 306 (2007)
David Edward MOTES, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-29.
Supreme Court of Arkansas.
March 1, 2007.
Beverly C. Claunch, Heber Springs, AR, for appellant.
No response.
PER CURIAM.
Beverly C. Claunch, a full-time managing public defender for the Sixteenth Judicial District, moves this court for a second time to withdraw from representing the appellant. Ms. Claunch's first motion was denied as it did not state whether she is provided a state-funded secretary. See Motes v. State, 368 Ark. 601, 247 S.W.3d 815 (2007). This court instructed that Ms. Claunch could resubmit her motion, providing information about whether she is provided a stated-funded secretary, in order for us to determine whether she qualifies for relief from appellant's representation. See id.
Since this court's decision in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), in which we held that full-time, state-salaried public defenders were ineligible for compensation for their work on appeal, the General Assembly has changed the law. Act 1370 of 2001 provided, in part: "[P]ersons employed as full-time public defenders who are not provided a state funded secretary, may also seek compensation for appellate work from the Arkansas Supreme Court or the Arkansas Court of Appeals." Act 1370 of 2001, § 1 (codified at Ark.Code Ann. § 19-4-1604(b)(2)(B) (Supp.2005)).
Ms. Claunch's most recent motion reveals that she is not provided a state-funded secretary. Because Ms. Claunch may be compensated for her work, we deny her motion to withdraw as counsel.
Denied.